Citation Nr: 0637876	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to the service-connected left knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability secondary to the service-connected left knee 
disability.

3.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for 
traumatic-arthritis of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from January 1989 to January 1994 
with 3 months of prior active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia 
Pennsylvania.  The case has been transferred to the RO in No. 
Little Rock, Arkansas.

The issues that pertain to service connection for back and 
right knee disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The left knee disability is manifested by arthritis, 
associated pain, crepitation, and tenderness with flexion 
that ranged from 95 to 115 degrees and a lack of 10 degrees 
of extension; without evidence of current ligamentous 
instability.  




CONCLUSIONS OF LAW

1.  A separate 10 percent rating for limitation of extension 
of the left knee is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, 4.40, 
4.45, Diagnostic Codes 5010, 5261 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for limitation of flexion of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5010, 
5260 (2006).

3.  The criteria for a disability evaluation in excess of 10 
percent for instability of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant contends that higher ratings are warranted for 
his left knee disabilities.  As a preliminary matter, the 
Board finds that the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied by 
virtue of letters sent to the appellant.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria and analysis for a higher evaluation for arthritis 
of the left knee 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Based on in-service treatment and VA examination, service 
connection was granted for residuals of a left knee injury 
with degenerative changes, in a March 1994 rating action.  A 
10 percent evaluation was assigned under Diagnostic Codes 
5257-5010.  In June 2003, a separate 10 percent evaluation 
was granted for traumatic arthritis of the left knee, 
effective in March 2000 under Diagnostic Code 5010, and a 10 
percent evaluation was assigned for instability of the left 
knee under Diagnostic Code 5257.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

X-rays in June 2005 revealed degenerative changes involving 
the left knee.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriated diagnostic codes for the specific 
joint or joints involved.  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion is limited to 60 degrees.  A 10 
percent rating is warranted when it is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examinations upon 
which rating decisions are based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Clinical findings in March 2003 show that extension of the 
left knee was limited to 8 degrees and in June 2005, 
extension was 10 degrees.  The examiner at the June 2005 VA 
examination added that the veteran lacked 10 degrees of 
extension.  Therefore, the Board finds that a separate 10 
percent evaluation is warranted for limitation of extension.  

However, the clinical findings do not show that limitation of 
flexion is present to such extent as to warrant a higher 
evaluation.  In March 2003, he was able to flex his knee to 
115 degrees.  In June 2005, flexion was 95 degrees.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  While 
there is noted pain and crepitus at the VA examinations, he 
has not identified any functional limitation that would 
warrant a rating higher than 10 percent under the applicable 
rating criteria.  While the veteran reported in June 2005 
that repetitive use caused swelling and increased pain, there 
is no observed swelling or effusion of the left knee joint.  
There have been no reported problems with incoordination, 
fatigue, or significant flare-ups that would be the 
equivalent of limitation of motion beyond that actually 
measured.  In light of these findings, the rating schedule 
does not support an increased rating due to pain alone.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

There are other diagnostic codes concerning other impairment 
of the left knee that provide for a higher rating, but the 
manifestations required for the assignment of a higher 
schedular rating are not shown. 

Criteria and analysis for a higher evaluation for instability 
of the left knee 

In regard to the 10 percent evaluation assigned for 
instability of the left knee, the RO rated this separately 
under Diagnostic Code 5257.  

Knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the veteran does not have 
instability or subluxation of his left knee.  Since the March 
2003 VA examination there has been no reported instability.  
The examiner at the June 2005 VA examination noted that there 
was no instability.  Under the circumstances, a higher rating 
for instability is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left knee is denied.

A separate 10 percent rating is granted for limitation of 
extension of the left knee, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

The veteran claims that service connection is warranted for a 
lumbar spine disability.  A VA examination was conducted in 
June 2005.  Muscle strain of the lumbar spine was diagnosed.  
The examiner did not comment on the etiology of the lumbar 
spine disability.  Further medical opinion is needed.  

The RO also requested that the examiner provide an opinion 
regarding the veteran's right knee disability.  The RO listed 
several questions regarding the right knee disability.  The 
examiner noted that the veteran's right knee degenerative 
changes were age appropriate but did not indicate whether his 
service-connected left knee disability affected his right 
knee disability.  Further medical opinion is needed.

At the hearing held before the undersigned the veteran 
testified that VA examiners, as well as other physicians, 
stated that his back and right knee disabilities were related 
to his service-connected left knee disability.  The veteran 
should provide the names of the physicians who have medically 
related his disabilities to his service-connected left knee 
disability.  The RO should provide the necessary assistance 
in obtaining these records.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his lumbar spine and 
right knee disabilities.  He should 
include the names of the physicians that 
have concluded that his disabilities are 
related to his service connected left 
knee disability.  If information is 
provided in sufficient detail, the RO 
should make arrangements to obtain all 
the records of the treatment afforded to 
the veteran from all the sources listed 
by him that are not already on file.  All 
information obtained should be made part 
of the file. 

2.  The RO should make arrangements with 
the Little Rock, Arkansas, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA examination in June 2005 
(or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  In an 
addendum, the examiner should provide 
opinion as to whether the veteran's 
lumbar spine and right knee disabilities 
are at least as likely as not 
(probability of 50 percent or better) 
related to his military service or his 
service-connected left knee disability; 
and whether it is at least as likely as 
not that either disability is increased 
by the veteran's service-connected left 
knee disability?  The rationale for any 
opinion expressed should be included in 
the report.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


